UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Tax Smart Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2007 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments: Putnam Tax Smart Equity Fund The fund's portfolio 7/31/07 (Unaudited) COMMON STOCKS (99.8%)(a) Shares Value Advertising and Marketing Services (1.1%) Omnicom Group, Inc. 54,800 Aerospace and Defense (6.0%) Boeing Co. (The) 40,900 4,230,287 General Dynamics Corp. 36,300 2,851,728 L-3 Communications Holdings, Inc. 16,800 1,639,008 Lockheed Martin Corp. 21,800 2,146,864 United Technologies Corp. 66,400 4,845,208 Airlines (0.3%) AMR Corp. (NON) 35,400 Automotive (2.5%) Harley-Davidson, Inc. 71,300 4,086,916 Johnson Controls, Inc. 21,900 2,477,985 Banking (7.2%) Bank of America Corp. 181,100 8,587,762 Commerce Bancorp, Inc. 60,315 2,017,537 U.S. Bancorp 160,300 4,800,985 Wells Fargo & Co. 100,900 3,407,393 Building Materials (1.4%) American Standard Cos., Inc. 36,900 1,994,445 Sherwin-Williams Co. (The) 23,400 1,630,746 Commercial and Consumer Services (0.3%) Dun & Bradstreet Corp. (The) 8,400 Communications Equipment (3.7%) Cisco Systems, Inc. (NON) 281,800 8,146,838 Corning, Inc. (NON) 65,700 1,566,288 Computers (4.3%) Apple Computer, Inc. (NON) 30,700 4,045,032 Dell, Inc. (NON) 93,500 2,615,195 Hewlett-Packard Co. 99,500 4,579,985 Conglomerates (1.3%) Danaher Corp. 45,300 Consumer Finance (5.5%) Capital One Financial Corp. 124,400 8,802,544 Countrywide Financial Corp. 195,325 5,502,305 Consumer Goods (1.5%) Clorox Co. 46,300 2,799,298 Procter & Gamble Co. (The) 19,000 1,175,340 Electronics (1.0%) Amphenol Corp. Class A 74,200 Energy (0.5%) Halliburton Co. 33,100 Financial (3.6%) Assurant, Inc. 19,600 994,112 MGIC Investment Corp. 2,433 94,060 PMI Group, Inc. (The) 51,000 1,737,570 Radian Group, Inc. 196,300 6,617,273 Health Care Services (7.5%) Aetna, Inc. 100,700 4,840,649 CIGNA Corp. 37,200 1,921,008 Express Scripts, Inc. (NON) 60,400 3,027,852 Medco Health Solutions, Inc. (NON) 24,700 2,007,369 Quest Diagnostics, Inc. 42,900 2,379,663 UnitedHealth Group, Inc. 112,500 5,448,375 Homebuilding (0.3%) NVR, Inc. (NON) 1,225 Insurance (3.7%) American International Group, Inc. 149,700 Investment Banking/Brokerage (11.3%) Bear Stearns Cos., Inc. (The) 55,400 6,715,588 Blackstone Group LP (The) (NON) 75,700 1,817,557 E*Trade Financial Corp. (NON) 107,800 1,996,456 Franklin Resources, Inc. 30,700 3,910,259 Goldman Sachs Group, Inc. (The) 41,400 7,797,276 Lehman Brothers Holdings, Inc. 69,700 4,321,400 Morgan Stanley 48,300 3,084,921 Lodging/Tourism (1.0%) Las Vegas Sands Corp. (NON) 14,300 1,247,675 Wyndham Worldwide Corp. (NON) 43,400 1,460,410 Machinery (1.0%) Caterpillar, Inc. 34,500 Manufacturing (0.7%) ITT Corp. 28,900 Media (1.0%) Walt Disney Co. (The) 79,900 Medical Technology (0.4%) Becton, Dickinson and Co. 14,600 Metals (0.4%) Freeport-McMoRan Copper & Gold, Inc. Class B 10,900 Oil & Gas (7.8%) Apache Corp. 24,300 1,964,412 ConocoPhillips 64,100 5,181,844 Devon Energy Corp. 22,300 1,663,803 Hess Corp. 45,500 2,784,600 Marathon Oil Corp. 34,700 1,915,440 Occidental Petroleum Corp. 58,600 3,323,792 Valero Energy Corp. 33,800 2,264,938 XTO Energy, Inc. 25,500 1,390,515 Pharmaceuticals (0.8%) Johnson & Johnson 34,700 Publishing (3.1%) McGraw-Hill Cos., Inc. (The) 93,000 5,626,500 R. H. Donnelley Corp. (NON) 22,800 1,425,684 Wiley (John) & Sons, Inc. Class A 26,309 1,112,608 Railroads (0.3%) Norfolk Southern Corp. 13,500 Real Estate (1.0%) CB Richard Ellis Group, Inc. Class A (NON) 76,046 Restaurants (2.4%) Burger King Holdings, Inc. 59,777 1,451,983 McDonald's Corp. 26,400 1,263,768 Starbucks Corp. (NON) 77,000 2,054,360 Yum! Brands, Inc. 42,700 1,368,108 Retail (8.4%) Best Buy Co., Inc. 75,800 3,379,922 CVS Caremark Corp. 157,500 5,542,425 Home Depot, Inc. (The) 109,800 4,081,266 JC Penney Co., Inc. (Holding Co.) 22,300 1,517,292 Macy's, Inc. 61,900 2,232,733 Nordstrom, Inc. 56,300 2,678,754 Staples, Inc. 113,300 2,608,166 Schools (0.4%) Apollo Group, Inc. Class A (NON) 18,400 Semiconductor (0.9%) Applied Materials, Inc. 108,100 Software (4.5%) Autodesk, Inc. (NON) 23,400 991,458 Microsoft Corp. 245,000 7,102,550 Oracle Corp. (NON) 187,000 3,575,440 Technology Services (2.7%) Accenture, Ltd. Class A (Bermuda) 23,500 990,055 eBay, Inc. (NON) 43,400 1,406,160 Google, Inc. Class A (NON) 7,379 3,763,290 Western Union Co. (The) 50,810 1,013,660 Total common stocks (cost $244,390,732) SHORT-TERM INVESTMENTS (0.5%)(a) (cost $1,313,365) Shares Value Putnam Prime Money Market Fund (e) 1,313,365 TOTAL INVESTMENTS Total investments (cost $245,704,097) (b) WRITTEN OPTIONS OUTSTANDING at 7/31/07 (premiums received $6,995) (Unaudited) Contract Expiration date/ amount strike price Value Apple Computer, Inc. (Call) $1,036 Aug-07/$160.14 $269 McGraw-Hill Cos., Inc. (The) (Put) 2,266 Aug-07/$56.06 1,307 Radian Group, Inc. (Put) 5,182 Aug-07/$48.86 78,361 Total NOTES (a) Percentages indicated are based on net assets of $261,803,396 . (b) The aggregate identified cost on a tax basis is $245,835,849, resulting in gross unrealized appreciation and depreciation of $28,731,784 and $11,975,682, respectively, or net unrealized appreciation of $16,756,102. (NON) Non-income-producing security. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $59,825 for the period ended July 31, 2007. During the period ended July 31, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $28,650,606 and $30,399,219, respectively. At July 31, 2007, liquid assets totaling $546,130 have been designated as collateral for open written options. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Tax Smart Funds Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 28, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2007
